Exhibit 10.1



 

 

 



PROUROCARE MEDICAL INC.

 

2012 STOCK PLAN

 

 

 

1. Purpose.

 

The purpose of the 2012 Stock Plan (the “Plan”) of ProUroCare Medical Inc. (the
“Company”), a Nevada corporation, is to increase shareholder value and to
advance the interests of the Company by furnishing a variety of economic
incentives (variously referred to hereinafter as the “Incentives”) designed to
attract, retain and motivate employees, directors and consultants. Incentives
may consist of opportunities to purchase or receive shares of the Company’s
$0.00001 par value common stock, (the “Common Stock”), monetary payments, or
both, on terms and conditions determined under this Plan.

 

2. Administration.

 

2.1Committee. The Plan shall be administered by a committee of the Company’s
board of directors (the “Committee”). The Committee shall consist of not less
than two directors of the Company who shall be appointed from time to time by
the Company’s board of directors. Each member of the Committee shall qualify
both as a “non-employee director” within the meaning of Rule 16b-3 of the
Securities Exchange Act of 1934, as amended (together with the rules and
regulations promulgated thereunder, the “Exchange Act”), and as an “outside
director” as defined in Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”). The Committee shall have complete discretion and authority
to determine all provisions of all Incentives awarded under the Plan (consistent
with the terms of the Plan), interpret the Plan, and make any other
determination which it believes necessary and advisable for the proper
administration of the Plan. The Committee’s decisions and matters relating to
the Plan shall be final and conclusive for the Company and its participants. No
member of the Committee will be liable for any action or determination made in
good faith with respect to the Plan or any Incentives granted under the Plan.
The Committee will also have the authority under the Plan to amend or modify the
terms of any outstanding Incentives in any manner; provided, however, that any
such amended or modified terms are permitted by the Plan as then in effect, and
any recipient of an Incentive adversely affected by such amended or modified
terms has consented to such amendment or modification. No amendment or
modification to an Incentive, however, whether pursuant to this Section 2 or any
other provisions of the Plan, will be deemed to be a re-grant of such Incentive
for purposes of this Plan. If at any time there is no Committee, then for
purposes of the Plan the term “Committee” shall mean the Company’s board of
directors.

 

2.2Changes Due to Certain Events. In the event of (i) any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering, extraordinary
dividend or divestiture, including a spinoff, or any other similar change in
corporate structure or shares, (ii) any purchase, acquisition, sale or
disposition of a significant amount of assets or a significant business, (iii)
any change in accounting principles or practices, or (iv) any other similar
change, in each case with respect to the Company or any other entity whose
performance is relevant to the grant or vesting of an Incentive, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) may, without the consent of
any affected recipient of an Incentive, amend or modify the vesting criteria of
any outstanding Incentive based, in whole or in part, on the financial
performance of the Company (or any subsidiary or division thereof) or such other
entity so as equitably to reflect such event, with the desired result that the
criteria for evaluating such financial performance of the Company or such other
entity will be substantially the same (in the sole discretion of the Committee
or the board of directors of the surviving corporation) following such event as
prior to such event; provided, however, that the amended or modified terms are
permitted by the Plan as then in effect.

 

1

Exhibit 10.1



3. Eligible Participants.

 

Employees of the Company or its subsidiaries, including officers and employees
of the Company or its subsidiaries), directors and consultants, advisors or
other independent contractors who provide services to the Company or its
subsidiaries, including members of any advisory board, shall become eligible to
receive Incentives under the Plan when designated by the Committee. Participants
may be designated individually or by groups or categories (for example, by pay
grade) as the Committee deems appropriate. Participation by Company officers or
its subsidiaries and any performance objectives relating to such officers must
be approved by the Committee. Participation by others and any performance
objectives relating to others may be approved by groups or categories
(for example, by pay grade) and authority to designate participants who are not
officers and to set or modify such performance objectives may be delegated.

 

4. Types of Incentives.

 

Incentives under the Plan may be granted in any combination of the following
forms: (a) incentive stock options and non-statutory stock options under Section
6; (b) stock-appreciation rights (“SARs”) under Section 7; (c) stock awards
under Section 8; (d) restricted stock under Section 8; and (e) performance
shares under Section 9.

 

5. Shares Subject to the Plan.

 

5.1Number of Shares. Subject to adjustment as provided in Section 11.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 500,000 shares of Common Stock. Shares of Common Stock issued under the
Plan or that are currently subject to outstanding Incentives will be applied to
reduce the maximum number of shares of Common Stock remaining available for
issuance under the Plan.

 

5.2Cancellation. To the extent that cash in lieu of shares of Common Stock is
delivered upon the exercise of an SAR pursuant to Section 7.4, the Company shall
be deemed, for purposes of applying the limitation on the number of shares, to
have issued the greater of the number of shares of Common Stock which it was
entitled to issue upon such exercise or upon the exercise of any related option.
In the event that a stock option or SAR granted hereunder expires or is
terminated or canceled unexercised or unvested as to any shares of Common Stock,
such shares may again be issued under the Plan either pursuant to stock options,
SARs or otherwise. In the event that shares of Common Stock are issued hereunder
as restricted stock or pursuant to a stock award and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired shares may again be issued under the Plan, either
as restricted stock, pursuant to stock awards or otherwise. The Committee may
also determine to cancel, and agree to the cancellation of, stock options in
order to make a participant eligible for the grant of a stock option at a lower
price than the option to be canceled.

 

2

Exhibit 10.1



6. Stock Options.

 

A stock option is a right to purchase shares of Common Stock from the Company.
The Committee may designate whether an option is to be considered an incentive
stock option or a non-statutory stock option. To the extent that any incentive
stock option granted under the Plan ceases for any reason to qualify as an
“incentive stock option” for purposes of Section 422 of the Code, such incentive
stock option will continue to be outstanding for purposes of the Plan but will
thereafter be deemed to be a non-statutory stock option. Each stock option
granted by the Committee under this Plan shall be subject to the following terms
and conditions:

 

6.1Price. The option price per share shall be determined by the Committee,
subject to adjustment under Section 11.6.

 



6.2Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to adjustment as provided in Section 11.6.
The number of shares of Common Stock subject to a stock option shall be reduced
in the same proportion that the holder thereof exercises a SAR if any SAR is
granted in conjunction with or related to the stock option. To the extent
required by Section 162(m) of the Code, as amended (the "Code"), and the rules
and regulations thereunder, no individual may receive options to purchase more
than 200,000 shares (subject to adjustment as provided in Section 11.6) in any
year.

 



6.3Term and Time for Exercise. Subject to earlier termination as provided in
Section 11.4, the term of each stock option shall be determined by the Committee
but shall not exceed ten (10) years and one day from the date of grant. Each
stock option shall become exercisable at such time or times during its term as
shall be determined by the Committee at the time of grant. The Committee may in
its discretion accelerate the exercisability of any stock option. Subject to the
foregoing and with the approval of the Committee, all or any part of the shares
of Common Stock with respect to which the right to purchase has accrued may be
purchased by the Company at the time of such accrual or at any time or times
thereafter during the term of the option.

 

6.4Manner of Exercise. Subject to the conditions contained in this Plan and in
the agreement with the recipient evidencing such option, a stock option may be
exercised, in whole or in part, by giving written notice to the Company,
specifying the number of shares of Common Stock to be purchased and accompanied
by the full purchase price for such shares. The exercise price shall be payable
(a) in United States dollars upon exercise of the option and may be paid by
cash; uncertified or certified check; or bank draft; (b) at the discretion of
the Committee, by delivery of shares of Common Stock already owned by the
participant in payment of all or any part of the exercise price, which shares
shall be valued for this purpose at the Fair Market Value (as defined in Section
11.11 below) on the date such option is exercised; or (c) at the discretion of
the Committee, by instructing the Company to withhold from the shares of Common
Stock issuable upon exercise of the stock option shares of Common Stock in
payment of all or any part of the exercise price and/or any related
withholding-tax obligations, which shares shall be valued for this purpose at
the Fair Market Value or in such other manner as may be authorized from time to
time by the Committee. Any shares of Common Stock delivered by a participant
pursuant to clause (b) above must have been held by the participant for a period
of not less than six (6) months prior to the exercise of the option, unless
otherwise determined by the Committee. Prior to the issuance of shares of Common
Stock upon the exercise of a stock option, a participant shall have no rights as
a shareholder with respect to shares of Common Stock issuable under such stock
option. Except as otherwise provided in the Plan, no adjustment will be made for
dividends or distributions declared as of a record date preceding the date on
which a participant becomes the holder of record of shares of Common Stock
acquired upon exercise of a stock option, except as the Committee may determine
in its sole discretion.

 

3

Exhibit 10.1



6.5Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as incentive stock options (as such term
is defined in Section 422 of the Code):

 

(a)The aggregate Fair Market Value (determined as of the time the option is
granted) of the shares of Common Stock with respect to which incentive stock
options are exercisable for the first time by any participant during any
calendar year (under the Plan and any other incentive stock-option plans of the
Company or any subsidiary or parent corporation of the Company) shall not exceed
$100,000. The determination will be made by taking incentive stock options into
account in the order in which they were granted.

 

(b)Any certificate for an incentive stock option authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain all provisions required in order to
qualify the options as incentive stock options.

 

(c)All incentive stock options must be granted within ten (10) years from the
earlier of the date on which this Plan was adopted by board of directors or the
date this Plan was approved by the Company’s shareholders.

 

(d)Unless sooner exercised, all incentive stock options shall expire no later
than ten (10) years after the date of grant. No incentive stock option may be
exercisable after ten (10) years from its date of grant (or five (5) years from
its date of grant if, at the time of grant, the participant owns, directly or
indirectly, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary corporation of
the Company).

 

(e)The exercise price for a share of Common Stock under an incentive stock
options shall be not less than one hundred percent (100%) of the Fair Market
Value of one share of Common Stock on the date of grant; provided, however, that
the exercise price shall be one hundred ten percent (110%) of the Fair Market
Value if, at the time the incentive stock option is granted, the participant
owns, directly or indirectly, more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company.

 

7. Stock-Appreciation Rights.

 

An SAR is a right to receive, without payment to the Company, a number of shares
of Common Stock, cash, or any combination thereof, the amount of which is
determined pursuant to the formula set forth in Section 7.4. An SAR may be
granted (a) with respect to any stock option granted under this Plan, either
concurrently with the grant of such stock option or at such later time as
determined by the Committee (as to all or any portion of the shares of Common
Stock subject to the stock option), or (b) alone, without reference to any
related stock option. Each SAR granted by the Committee under this Plan shall be
subject to the following terms and conditions:

 

4

Exhibit 10.1



7.1Number; Exercise Price. Each SAR granted to any participant shall relate to
such number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 11.6. In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR pertains shall be reduced in the same proportion that the holder of the
option exercises the related stock option. The exercise price of an SAR will be
determined by the Committee, in its discretion, at the date of grant but may not
be less than one hundred percent (100%) of the Fair Market Value of one share of
Common Stock on the date of grant.

 



7.2Duration. Subject to earlier termination as provided in Section 11.4, the
term of each SAR shall be determined by the Committee but shall not exceed ten
(10) years and one day from the date of grant. Unless otherwise provided by the
Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it relates
is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR.

 

7.3Exercise. An SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs which the holder wishes to
exercise. Upon receipt of such written notice, the Company shall, within ninety
(90) days thereafter, deliver to the exercising holder certificates for the
shares of Common Stock or cash, or both, as determined by the Committee, to
which the holder is entitled pursuant to Section 7.4.

 

7.4Payment. Subject to the right of the Committee to deliver cash in lieu of
shares of Common Stock (which, as it pertains to Company officers and directors,
shall comply with all requirements of the Exchange Act), the number of shares of
Common Stock which shall be issuable upon the exercise of an SAR shall be
determined by dividing:

 

(a)the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (i.e., the amount by
which the Fair Market Value of the shares of Common Stock subject to the SAR on
the exercise date exceeds (1) in the case of an SAR related to a stock option,
the exercise price of the shares of Common Stock under the stock option or (2)
in the case of an SAR granted alone and without reference to a related stock
option, an amount which shall be determined by the Committee at the time of
grant, subject to adjustment under Section 11.6); by

 



(b)the Fair Market Value of a share of Common Stock on the exercise date.

 

In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.

 

8. Stock Awards and Restricted Stock.

 

A stock award consists of the transfer by the Company to a participant of shares
of Common Stock, without other payment therefor, as additional compensation for
services rendered to the Company. The participant receiving a stock award will
have all voting, dividend, liquidation and other rights with respect to the
shares of Common Stock issued to a participant as a stock award under this
Section 8 upon the participant becoming the holder of record of such shares. A
share of restricted stock consists of shares of Common Stock which are sold or
transferred by the Company to a participant at a price determined by the
Committee (which price shall be at least equal to the minimum price required by
applicable law for the issuance of a share of Common Stock) and subject to
restrictions on their sale or other transfer by the participant, which
restrictions and conditions may be determined by the Committee as long as such
restrictions and conditions are not inconsistent with the terms of the Plan. The
transfer of Common Stock pursuant to stock awards and the transfer and sale of
restricted stock shall be subject to the following terms and conditions:

 

5

Exhibit 10.1



8.1Number of Shares. The number of shares to be transferred or sold by the
Company to a participant pursuant to a stock award or as restricted stock shall
be determined by the Committee.

 

8.2Sale Price. The Committee shall determine the price, if any, at which shares
of restricted stock shall be sold or granted to a participant, which may vary
from time to time and among participants and which may be below the Fair Market
Value of such shares of Common Stock at the date of sale.

 

8.3Restrictions. All shares of restricted stock transferred or sold hereunder
shall be subject to such restrictions as the Committee may determine, including
without limitation any or all of the following:

 

(a)a prohibition against the sale, transfer, pledge or other encumbrance of the
shares of restricted stock, such prohibition to lapse at such time or times as
the Committee shall determine (whether in annual or more frequent installments,
at the time of the death, disability or retirement of the holder of such shares,
or otherwise);

 

(b)a requirement that the holder of shares of restricted stock forfeit, or (in
the case of shares sold to a participant) resell back to the Company at his or
her cost, all or a part of such shares in the event of termination of his or her
employment or consulting engagement during any period in which such shares are
subject to restrictions; or

 

(c)such other conditions or restrictions as the Committee may deem advisable.

 

In order to enforce the restrictions imposed by the Committee pursuant to
Section 8.3, the participant receiving restricted stock shall enter into an
agreement with the Company setting forth the conditions of the grant. Shares of
restricted stock shall be registered in the name of the participant and
deposited, together with a stock power endorsed in blank, with the Company
unless otherwise determined by the Committee. Each such certificate shall bear a
legend in substantially the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED BY IT ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING CONDITIONS
OF FORFEITURE) CONTAINED IN THE 2012 STOCK OPTION PLAN OF PROUROCARE MEDICAL
INC., (THE “COMPANY”), AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED
OWNER AND THE COMPANY. A COPY OF THE 2012 STOCK OPTION PLAN AND THE AGREEMENT IS
AVAILABLE FROM THE COMPANY UPON REQUEST.

 

6

Exhibit 10.1



8.4End of Restrictions. Subject to Section 11.3, at the end of any time period
during which the shares of restricted stock are subject to forfeiture and
restrictions on transfer, such shares will be delivered free of all restrictions
to the participant or to the participant’s legal representative, beneficiary or
heir.

 

8.5Shareholder. Subject to the terms and conditions of the Plan, each
participant receiving restricted stock shall have all the rights of a
shareholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation the right to vote such shares. Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently. Unless the Committee determines otherwise in its
sole discretion, any dividends or distributions (including regular quarterly
cash dividends) paid with respect to shares of Common Stock subject to the
restrictions set forth above will be subject to the same restrictions as the
shares to which such dividends or distributions relate. In the event the
Committee determines not to pay dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions. In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the participant consents to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
dividends or distributions relate.

 

9. Performance Shares.

 

A performance share consists of an award which shall be paid in shares of Common
Stock, as described below. The grant of a performance share shall be subject to
such terms and conditions as the Committee deems appropriate, including the
following:

 

9.1Performance Objectives. Each performance share will be subject to performance
objectives respecting the Company or one of its operating units to be achieved
by the participant before the end of a specified period. The Committee shall
determine the terms and conditions of each grant and the number of performance
shares granted. If the performance objectives are achieved, the participant will
be paid in shares of Common Stock as determined by the Committee. If such
objectives are not met, each grant of performance shares may provide for lesser
payments in accordance with formulae established in the award.

 

9.2Not Shareholder. The grant of performance shares to a participant shall not
create any rights in such participant as a shareholder of the Company, until the
payment of shares of Common Stock with respect to an award.

 

9.3No Adjustments. No adjustment shall be made in performance shares granted on
account of cash dividends which may be paid or other rights which may be issued
to the holders of Common Stock prior to the end of any period for which
performance objectives were established.

 

9.4Expiration of Performance Shares. If any participant’s employment or
consulting engagement with the Company is terminated for any reason other than
normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee. In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.

 

7

Exhibit 10.1



10. Change of Control.

 

10.1Change in Control. For purposes of this Section 10, a “Change in Control” of
the Company will mean the following:

 

(a)The purchase or other acquisition by any one person, or more than one person
acting as a group, of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
combined value or total combined voting power of all classes of stock issued by
the Company; provided, however, that if any one person or more than one person
acting as a group is considered to own more than fifty percent (50%) of the
total combined value or total combined voting power of such stock, the
acquisition of additional stock by the same person or persons shall not be
considered a Change of Control;

 

(b)A merger or consolidation to which the Company is a party if the individuals
and entities who were shareholders of the Company immediately prior to the
effective date of such merger or consolidation have, immediately following the
effective date of such merger or consolidation, beneficial ownership (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty
percent (50%) of the total combined voting power of all classes of securities
issued by the surviving entity for the election of directors of the surviving
corporation;

 

(c)Any one person, or more than one person acting as a group, acquires or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons, direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of stock of the Company constituting more than thirty (30%) of the total
combined voting power of all classes of stock issued by the Company;

 

(d)The purchase or other acquisition by any one person, or more than one person
acting as a group, of substantially all of the total gross value of the assets
of the Company during the twelve-month period ending on the date of the most
recent purchase or other acquisition by such person or persons. For purposes of
this Section 2(d), “gross value” means the value of the assets of the Company or
the value of the assets being disposed of, as the case may be, determined
without regard to any liabilities associated with such assets;

 

(e)A change in the composition of the Board of the Company at any time during
any consecutive twelve (12) month period such that the “Continuity Directors”
cease for any reason to constitute at least a majority of the Board. For
purposes of this event, “Continuity Directors” means those members of the Board
who either:

 

(1)were directors at the beginning of such consecutive twelve (12) month period;
or

 

(2)were elected by, or on the nomination or recommendation of, at least a
majority of the then-existing Board of Directors.

 

In all cases, the determination of whether a Change of Control Event has
occurred shall be made in accordance with Code Section 409A and the regulations,
notices and other guidance of general applicability issued thereunder.

 

8

Exhibit 10.1



10.2.Acceleration of Incentives. Without limiting the authority of the Committee
under the Plan, if a Change in Control of the Company occurs whereby the
acquiring entity or successor to the Company does not assume the Incentives or
replace them with substantially equivalent incentive awards, then, unless
otherwise provided by the Committee in its sole discretion in the agreement
evidencing an Incentive at the time of grant, as of the date of the Change of
Control: (a) all outstanding options and SARs will vest and will become
immediately exercisable in full and will remain exercisable for the remainder of
their respective terms, regardless of whether the participant to whom such
options or SARs have been granted remains in the employ or service of the
Company or any subsidiary of the Company or any acquiring entity or successor to
the Company; (b) the restrictions on all shares of restricted stock awards shall
lapse immediately; and (c) all performance shares shall be deemed to be met and
payment made immediately.

 

10.3.Cash Payment for Options. If a Change in Control of the Company occurs,
then the Committee, if approved by the Committee in its sole discretion either
in an agreement evidencing an option at the time of grant or at any time after
the grant of an option, and without the consent of any participant affected
thereby, may determine that:

 

(a)some or all participants holding outstanding stock options will receive, with
respect to some or all of the shares of Common Stock subject to such options, as
of the effective date of any such Change in Control of the Company, cash in an
amount equal to the excess of the Fair Market Value of such shares immediately
prior to the effective date of such Change in Control of the Company over the
exercise price per share of such options; and

 

(b)any options as to which, as of the effective date of any such Change in
Control, the Fair Market Value of the shares of Common Stock subject to such
options is less than or equal to the exercise price per share of such options,
shall terminate as of the effective date of any such Change in Control.

 

If the Committee makes a determination as set forth in subparagraph (a) of this
Section 10.3, then, as of the effective date of any such Change in Control of
the Company, such options will terminate as to such shares and the participants
formerly holding such options will only have the right to receive such cash
payment(s). If the Committee makes a determination as set forth in subparagraph
(b) of this Section 10.3, then, as of the effective date of any such Change in
Control of the Company, such options will terminate, become void and expire as
to all unexercised shares of Common Stock subject to such options on such date,
and the participants formerly holding such options will have no further rights
with respect to such options.

 

11. General.

 

11.1Effective Date. The Plan will become effective upon its approval by the
affirmative vote of the holders of a majority of the voting power of the shares
of the Company's Common Stock present and entitled to vote at a meeting of the
stockholders. Unless approved within one year after the date of the Plan's
adoption by the board of directors, the Plan shall not be effective for any
purpose.

 

11.2Duration. The Plan shall remain in effect until all Incentives granted under
the Plan have either been satisfied by the issuance of shares of Common Stock or
the payment of cash or have been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed. No Incentives may be granted under the Plan after
the tenth anniversary of the date the Plan is approved by the shareholders of
the Company.

 

9

Exhibit 10.1



11.3Non-Transferability of Incentives. No Incentive Stock Option, SAR,
restricted stock or performance award may be transferred, pledged or assigned by
the holder thereof (except, in the event of the holder’s death, by will or the
laws of descent and distribution to the limited extent provided in the Plan or
the Incentive, or pursuant to a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder), and the Company shall not be required to recognize any attempted
assignment of such rights by any participant. Incentive Stock Options
transferred (except as permitted in the preceding sentence) will continue to be
outstanding for purposes of the Plan but will thereafter be deemed to be a
non-qualified stock option. Non-qualified stock options may be transferred by
the holder thereof only to such holder’s spouse, children, grandchildren or
parents (collectively, the “Family Members”), to trusts for the benefit of
Family Members, to partnerships or limited liability companies in which Family
Members are the only partners or shareholders, or to entities exempt from
federal income taxation pursuant to Section 501(c)(3) of the Code. During a
participant’s lifetime, a stock option may be exercised only by him or her, by
his or her guardian or legal representative or by the transferees permitted by
this Section 11.3.

 

11.4Effect of Termination or Death. In the event that a participant ceases to be
an employee of or consultant to the Company, or the participant’s other service
with the Company is terminated, for any reason, including death, any Incentives
may be exercised or shall expire at such times as may be determined by the
Committee in its sole discretion in the agreement evidencing an Incentive.
Notwithstanding the other provisions of this Section 11.4, upon a participant’s
termination of employment or other service with the Company and all
subsidiaries, the Committee may, in its sole discretion (which may be exercised
at any time on or after the date of grant, including following such
termination), cause options and SARs (or any part thereof) then held by such
participant to become or continue to become exercisable and/or remain
exercisable following such termination of employment or service and restricted
stock awards, performance shares and stock awards then held by such participant
to vest and/or continue to vest or become free of transfer restrictions, as the
case may be, following such termination of employment or service, in each case
in the manner determined by the Committee; provided, however, that no option or
SAR may remain exercisable or continue to vest beyond the earlier of (i) the
latest date upon which the Incentive could have expired by its original terms,
and (ii) the tenth (10th) anniversary of the original date of grant. Any
incentive stock option that remains unexercised more than one (1) year following
termination of employment by reason of death or disability or more than three
(3) months following termination for any reason other than death or disability
will thereafter be deemed to be a non-statutory stock option. Further, this
Section 11.4 shall be administered in compliance with Code Section 409A and the
notices, regulations and other guidance of general applicability issued
thereunder.

 

11.5Additional Conditions. Notwithstanding anything in this Plan to the
contrary: (a) the Company may, if it shall determine it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his or her own account for investment
and not for distribution; and (b) if at any time the Company further determines,
in its sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities law, or that the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions
unacceptable to the Company. Notwithstanding any other provision of the Plan or
any agreements entered into pursuant to the Plan, the Company will not be
required to issue any shares of Common Stock under this Plan, and a participant
may not sell, assign, transfer or otherwise dispose of shares of Common Stock
issued pursuant to any Incentives granted under the Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and any applicable state or
foreign securities laws or an exemption from such registration under the
Securities Act and applicable state or foreign securities laws, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 

10

Exhibit 10.1



11.6Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares subject to restrictions, options or achievement-of-performance
share objectives, the number and kind of shares of stock or other securities to
which the holders of the shares of Common Stock will be entitled pursuant to the
transaction. In the event of any recapitalization, reclassification, stock
dividend, stock split, combination of shares or other similar change in the
corporate structure of the Company or shares of the Company, the exercise price
of an outstanding Incentive and the number of shares of Common Stock then
subject to the Plan, including shares subject to restrictions, options or
achievements of performance shares, shall be adjusted in proportion to the
change in outstanding shares of Common Stock in order to prevent dilution or
enlargement of the rights of the participants. In the event of any such
adjustments, the purchase price of any option, the performance objectives of any
Incentive, and the shares of Common Stock issuable pursuant to any Incentive
shall be adjusted as and to the extent appropriate, in the discretion of the
Committee, to provide participants with the same relative rights before and
after such adjustment.

 

11.7Incentive Plans and Agreements. Except in the case of stock awards, the
terms of each Incentive shall be stated in a plan or agreement approved by the
Committee. The Committee may also determine to enter into agreements with
holders of options to reclassify or convert certain outstanding options, within
the terms of the Plan, as Incentive Stock Options or as non-statutory stock
options and in order to eliminate SARs with respect to all or part of such
options and any other previously issued options.

 

11.8Withholding.

 

(a)The Company shall have the right to (i) withhold and deduct from any payments
made under the Plan or from future wages of the participant (or from other
amounts that may be due and owing to the participant from the Company or a
subsidiary of the Company), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any and all foreign, federal,
state and local withholding and employment-related tax requirements attributable
to an Incentive, or (ii) require the participant promptly to remit the amount of
such withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Incentive. At any time when a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with a distribution of Common
Stock or upon exercise of an option or SAR, the participant may satisfy this
obligation in whole or in part by electing (the “Election”) to have the Company
withhold from the distribution shares of Common Stock having a value up to the
amount required to be withheld. The value of the shares to be withheld shall be
based on the Fair Market Value of the Common Stock on the date that the amount
of tax to be withheld shall be determined (the “Tax Date”).

 

11

Exhibit 10.1



(b)The Committee may disapprove of any Election, may suspend or terminate the
right to make Elections, or may provide with respect to any Incentive that the
right to make Elections shall not apply to such Incentive. An Election is
irrevocable.

 

(c)If a participant is a Company officer or director within the meaning of
Section 16 of the Exchange Act, then an Election is subject to the following
additional restrictions: (a) no Election shall be effective for a Tax Date which
occurs within six (6) months of the grant or exercise of the award, except that
this limitation shall not apply in the event death or disability of the
participant occurs prior to the expiration of the six-month period; and (b) the
Election must be made either six months prior to the Tax Date or must be made
during a period beginning on the third business day following the date of
release for publication of the Company’s quarterly or annual summary statements
of sales and earnings and ending on the twelfth business day following such
date.

 

11.9No Continued Employment, Engagement or Right to Corporate Assets. No
participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company for any period of time
or to any right to continue his or her present or any other rate of
compensation. Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.

 

11.10Amendment of the Plan. The Board may amend, suspend or discontinue the Plan
at any time; provided, however, that no amendments to the Plan will be effective
without approval of the shareholders of the Company if shareholder approval of
the amendment is then required pursuant to Section 422 of the Code or the rules
of any stock exchange or Nasdaq or similar regulatory body. No termination,
suspension or amendment of the Plan may adversely affect any outstanding
Incentive without the consent of the affected participant; provided, however,
that this sentence will not impair the right of the Committee to take whatever
action it deems appropriate under Section 11.5 of the Plan.

 



11.11Definition of Fair Market Value. For purposes of this Plan, the “Fair
Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the Company’s board of directors determines in good faith in the exercise of its
reasonable discretion to be one hundred percent (100%) of the fair market value
of such a share as of the date in question; provided, however, that
notwithstanding the foregoing, if such shares are listed on a U.S. securities
exchange or are quoted on the Nasdaq National Market System, Nasdaq SmallCap
Stock Market (“Nasdaq”), or the Over-The-Counter Bulletin Board (“OTCBB”), then
Fair Market Value shall be determined by reference to the last sale price of a
share of Common Stock on such U.S. securities exchange, Nasdaq, or OTCBB, on the
applicable date. If such U.S. securities exchange, Nasdaq, or OTCBB is closed
for trading on such date, or if the Common Stock does not trade on such date,
then the last sale price used shall be the one on the date the Common Stock last
traded.

 

12

Exhibit 10.1



11.12Breach of Confidentiality, Assignment of Inventions, or Non-Compete
Agreements. Notwithstanding anything in the Plan to the contrary, in the event
that a participant materially breaches the terms of any confidentiality,
assignment-of-inventions, or noncompete agreement entered into with the Company
or any parent or subsidiary of the Company, whether such breach occurs before or
after termination of such participant’s employment or other service with the
Company or any subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the participant under the Plan and any agreements
evidencing an Incentive then held by the participant without notice of any kind.

 

11.13Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and any rules, regulations and actions relating to the
Plan will be governed by and construed exclusively in accordance with the laws
of the State of Minnesota, notwithstanding the conflicts-of-law principles of
Minnesota or any other jurisdiction.

 

11.14Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
participants in the Plan.

 

 

13



 

 

 

